OWEN, Chief Justice.
In this eminent domain proceeding, the trial court entered its order finding that the condemning authority had not established a necessity for the taking of a certain one acre parcel lying within the ten acres sought by the Declaration of Taking. The .condemning authority thereupon filed in this court its petition for writ of common law certiorari to review such order.
*198While in a given case certiorari could be an appropriate remedy to review an interlocutory order of this type, we decline to issue the discretionary writ in this case as it is readily apparent to us from our examination of the petition, transcript and briefs of the parties that the order sought to be reviewed does not threaten irreparable, material injury throughout the subsequent proceedings for which the remedy by appeal will be inadequate.
Certiorari denied.
WALDEN, J., and BROWN, CECIL H., Associate Judge, concur.